ACCEPTED
                                                                                     12-14-00085-CV
                                                                         TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                3/12/2015 4:45:01 PM
                                                                                        CATHY LUSK
                                                                                              CLERK




                         Case Number 12-14-00085-CV
                                                                     FILED IN
                                                              12th COURT OF APPEALS
                                    IN THE                         TYLER, TEXAS
                                                              3/12/2015 4:45:01 PM
                       TWELFTH COURT OF APPEALS                    CATHY S. LUSK
                                                                       Clerk

                                TYLER, TEXAS




  COWBOY'S RETAIL & WHOLESALE BEVERAGE DISTRIBUTION, LLC,
      KYLE GILLIN AND GREAT AMERICAN TREATING, INC.

                                                 Appellant,

                                       v.
     PEGGYE DAVIS, JIM DAVIS, JAY DAVIS AND RICHARD L. RAY,

                                  TRUSTEE,

                                               Appellee.



      APPELLEES' MOTION TO POSTPONE ORAL ARGUMENT



TO THE HONORABLE COURT OF APPEALS:
      Now comes PEGGYE DAVIS, JIM DAVIS, JAY DAVIS and RICHARD L.

RAY, Appellees and Movants herein, by and through their attorney of record,

Richard L. Ray, and files this their Motion To Postpone Oral Argument concerning

a setting for oral argument and submission on April 9, 2015 at 8:30 a.m.,
                                     Page 1
Courtroom, First Floor, Cotton Belt Building, 1517 W. Front Street, Tyler, Texas

75702 and for grounds heretofore would show the Court as follows:

                                          I.

       That on March 2, 2015 at 6:02p.m., the Appellees and Movants received an

electronic notice from the Court setting the above referenced case for oral

argument on April 9, 2015 at 8:30a.m. A copy of this electronic notification is

attached hereto as Exhibit "A".

                                         II.

       That counsel for the Appellees, Peggye Davis, Jim Davis, Jay Davis and

Richard L. Ray, and Movants was previously set for an administrative hearing, at

9:00 a.m. in Dallas, Texas, at Dallas SSA, located at 12790 Merit Drive, Suite 500,

Room 2, Dallas.

       Attached hereto as Exhibit "B" is a copy of the SSA notice which indicates

notice of the April9, 2015 hearing was sent on January 20, 2015.

       That Brent Howard serves as co-counsel for Appellees.

                                        III.

       As a result the movant's counsel, who prepared the pending brief, cannot

appear at the setting for oral argument scheduled on Thursday, April9, 2015, at 8:30

a.m.


                                       Page2
                                        IV.

      This motion to postpone oral argument is not made for purposes of delay but

so that justice may be done.


      WHEREFORE, prays the Court that this case be postponed until a later date.


                          Respectfully submitted,

                          Peggye Davis, Jay Davis and Richard L. Ray
                          Appellees and Movants



                                Is/ Richard L. Ray
                         RICHARD L. RAY
                         State Bar No. 16606300
                         RAY & THATCHER, ATTORNEYS AT LAW, P.C.
                         300 S. TRADE DAYS BLVD.
                         CANTON, TEXAS 75103
                         903 567-2051
                         903 567-6998 (FAX)
                         rlray@rayandthatcher.com
                         ATTORNEY FOR MOVANTS




                                      Page3
                                 VERIFICATION


THE STATE OF TEXAS                       §

COUNTY OF VANZANDT                       §

      Richard L. Ray, the Attorney for Peggye Davis, Jim Davis, Jay Davis and

Richard L. Ray, Appellees and Movants named above, being duly sworn, says:

       1. That he is the attorney of record for Appellees and Movants in the above

styled and numbered cause;

      2. That he is duly authorized to make this verification;

      3. That he is familiar with the matters set forth in the Appellees' Motion To

Postpone Oral Argument; and

      4. That the matters set forth in such are true to his know e




                                                                     o before me, the

undersigned notary public, on this the 12th day of March, 2015.



                                     (/~~               _ ddwVvh
                                    '( +----'----"'"""'----'------#-
                                    ~/ aula I. Landwermeyer
                                      Notary Public in and for the State of Texas
                                      My Commission Expires: 09-11-2017

                                       Page4
                          CERTIFICATE OF SERVICE

      CERTIFYING that a true and correct copy of the foregoing Motion to

Postpone Oral Argument has on this the 12th day of March, 2015, been forwarded

to the following counsel of record:

      J. Bennett White
      J. Bennett White, P.C.
      P.O. Box 6250
      Tyler, Texas 75703

      Brent Howard
      Howard & Davis
      100 E. Ferguson St., #1200
      Tyler, Texas 75702.




                                            Is/ Richard L. Ray
                                         RICHARD L. RAY




                                                                                 I
                                                                                 I
                                                                                 i
                                      Page 5
  3/312015




     Notice(s): 12-14-00085-CV
     1 message

    coa12noticing@txcourts.gov                                                          Mon, Mar 2, 2015 at 6:02PM
    To: rlray@rayandthatcher.com


       You have received notice(s) for the following case(s):


       12-14-00085-CV
       TC #60,086-B
       Cowboy's Retail & Wholesale Beverage Distribution, LLC, Kyle Gillin and Great American Treating, Inc. v.
       Peggye Da\is, Jim Da\is, Jay Da\is and Richard L. Ray, Trustee

       Files
       +SUBMISSION_OA_FILECOPY.pdf


      Thank you,
      Cathy S. Lusk
      12th Court of Appeals

      Do not reply to this message. If you have questions, please contact the Court at (903) 593-8471 .


       .;.;r
        1~
        .,,~   +SUBMISSION_OA_FILECOPY.pdf
               225K




htlps:llmail.google.com/maillu/OI?ui=2&ik=016dd8aa05&view=pt&search=all&th=14bdcf1824aa2617&siml=14bdcf1824aa2617                           1/1
                                                                                                                                   1'1LE COJ'Y




CHIEF JUSTICE                                                                                                                     CLERK
JAMEST. WORTHEN                                                                                                                   CATHY S. LUSK

                                               TwELFTH COURT OF APPEALS
JUSTICES                                                                                                                          CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                       MARGARET HUSSEY
GREG NEELEY




          March 2, 2015                                                                                                 ~~~©1};11~)])
                                                                                                                                  MAR 0 2 2015
          Mr. Richard L. Ray                                                 Mr. J. Bennett White
          Ray & Thatcher, PC                                                 J. Bennett White, PC
          300 S. Trade Days Blvd.                                            P.O. Box 6250
          (300 S. Hwy 19)                                                    Tyler, TX 75711
          Canton, TX 7 5103                                                  * DELIVERED VIA E-MAIL *
          * DELIVERED VIA E-MAIL *
         Mr. Brent Howard
         Howard & Davis, PC
         100 East Ferguson
         Suite 1200
         Tyler, TX 75702
         * DELIVERED VIA E-MAIL                    *
         RE:       Case Number:                            12-14-00085-CV
                   Ttial Court Case Number:                60,086-B

         Style:    Cowboy's Retail & Wholesale Beverage Distribution, LLC, Kyle Gillin and Great
                   American Treating, Inc.
                   v.
                   Peggye Davis, Jim Davis, Jay Davis and Richard L. Ray, Trustee

        Please be advised that this cause has been set for oral argument and submission as follows:

                              Date:                                 April9, 2015
                              Time:                                 8:30AM
                              Place:                                Courtroom, First Floor, Cotton Belt Building
                                                                    1517 W. Front Street, Tyler, TX 75702

        Any Motion for Continuance or Waiver of Argument must be filed on or before March 12,
        2015.

        Copies of opinions and accompanying orders or judgments are mailed to all counsel on the day
        they are delivered. The news media are provided with a list of all dispositions of the Court on
        the next business day. Opinions are normally available on LEXIS within 48 hours after delivery.

                      1517WESTFRONTSTREBT • SUITE354 • TYLER, TX75702 • TEL: 903-593-8471 • FAJ0903-593-2193
ServingAnderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches. Rains. Rusk Sabine_ San Augustine_ Shelby. Smith.~   Trini~   Upshur. Van
                                                            Z;wdt and Wood Counties
                                                    http:/ /www.txcourts.gov/12thcoa.aspx
                                                                                                                      FILE CUl'Y




If we can answer any questions or assist you with any additional accommodations, auxiliary aids
or services, please do not hesitate to contact us. We look forward to seeing you.

Very truly yours,

CATHY S. LUSK, CLERK




             1517WESTFRONTSTRllET • Surm354 • TY!.BR, TX75702 • TEL:903·593-8471 • FAX:903-593·2193
Serving Anderson~ Angelina, Chemkee, Gregg; Henderson. Houston, Nacogdoches, Rains, Rusk, Sabine_ San Augustine_ Shelby. Smith,
                                        Trinity. lfpshw; VanZandt and Wood Counties
                                            http:/jwww.txcourts.gov/12thcoa.aspx
            ~'                                 -      .
           "~~~SO:C:I~AL~S~E~C~U~RI~Tl\_J>~~~1IrN~IS~T~R~A~T~I;O~Nr---.-~~~